UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 15, 2016 RIGHTSIDE GROUP,LTD. (Exact name of Registrant as specified in its charter) Delaware 001-36262 32-0415537 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 5808 Lake Washington Blvd. NE, Suite300 Kirkland, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425) 298-2500 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Restricted Stock Unit Grants Effective July 15, 2016, the Compensation Committee of the board of directors of Rightside Group,Ltd. (the “Company”) approved the grants of restricted stock units (“RSUs”) to executive officers and certain other employees of the Company under the Company’s Incentive Award Plan, including grants to the named executive officers listed below: Name and Principal Position Restricted Stock Units (#) Taryn J. NaiduChief Executive Officer Tracy KnoxChief Financial Officer Wayne MacLaurinChief Technology Officer Each RSU grant is subject to performance-based vesting. Contingent upon achievement of a threshold level of performance on the Company’s goals relating to adjusted EBITDA and cash registry revenue, measured during fiscal year 2016, the RSU award to each of Mr. Naidu and Ms. Knox will vest, in whole or in part, depending on the threshold level of performance achieved. Contingent upon achievement of a threshold level of performance on the Company’s goal related to reductions to the Company’s internet technology and infrastructure costs, the RSU award to Mr. MacLaurin will vest, in whole or in part, depending upon the threshold level of performance achieved.For each of the grants, if the Company does not achieve the applicable threshold level of performance on a goal, the RSU award will not vest. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 20, 2016 RIGHTSIDE GROUP,LTD. By: /s/ Rick Danis Rick Danis General Counsel and Corporate Secretary
